Name: Commission Regulation (EC) No 826/94 of 13 April 1994 amending Regulations (EEC) No 2385/91 and (EEC) No 3567/92 and laying down certain detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the incorporation of rights exceeding the limits of 500 and 1 000 animals into individual limits
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  economic policy
 Date Published: nan

 Avis juridique important|31994R0826Commission Regulation (EC) No 826/94 of 13 April 1994 amending Regulations (EEC) No 2385/91 and (EEC) No 3567/92 and laying down certain detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the incorporation of rights exceeding the limits of 500 and 1 000 animals into individual limits Official Journal L 095 , 14/04/1994 P. 0008 - 0009 Finnish special edition: Chapter 3 Volume 56 P. 0293 Swedish special edition: Chapter 3 Volume 56 P. 0293 COMMISSION REGULATION (EC) No 826/94 of 13 April 1994 amending Regulations (EEC) No 2385/91 and (EEC) No 3567/92 and laying down certain detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the incorporation of rights exceeding the limits of 500 and 1 000 animals into individual limitsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 233/94 (2), and in particular Article 5 (9) and Article 5b (4) thereof,Whereas Regulation (EEC) No 3013/89 was amended by Regulation (EC) No 233/94 to the effect that the limits of 500 and 1 000 animals laid down in Article 5 (7) are incorporated into the individual limits of producers with effect from the beginning of the 1995 marketing year;Whereas that amendment requires the abolition or adjustment of certain provisions relating to the aforementioned limits laid down in Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups (3), as last amended by Regulation (EC) No 609/94 (4) and in Commission Regulation (EEC) No 3567/92 of 10 December 1992 laying down detailed rules for the application of the individual limits, national reserves and transfer of rights provided for in Articles 5a to 5c of Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat (5), as last amended by Regulation (EC) No 3534/93 (6); whereas the abolition or adjustment of those provisions must take effect at the beginning of the 1995 marketing year;Whereas the said incorporation of the limits of 500 and 1 000 animals also means that it would be necessary for Member States to recalculate the individual limits for producers in such a way that the quantities above the limits of 500 and 1 000 animals are reduced by 50 %; whereas Article 5a (6) of Regulation (EEC) No 3013/89 lays down that the recalculation shall be carried out during the 1994 marketing year so as to ensure that the incorporation takes effect at the beginning of the 1995 marketing year; whereas, therefore, a precise date for communication to producers of their recalculated limits should be fixed in order to allow them to transfer or temporarily lease their premium rights prior to the time limits laid down in Community rules; whereas, to that end, provision should be made for that communication to take place by 31 July 1994 at the latest;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2385/91 is amended as follows:1. In Article 1 (1), the second subparagraph is deleted;2. In Article 1 (3), subparagraphs 2, 3 and 4 are deleted;3. In Article 1, paragraph 4 is replaced by the following:'4. Where the shepherd of a flock of sheep and/or goats is an employee of a producer within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3493/90 and at the same time is himself a producer within the meaning of the same Article with regard to a part of the flock, the shepherd shall be jointly and severally liable with the other producer where the penalties provided for in Commission Regulation (EEC) No 3887/92 (*) are applied in the event of the two parts of the flock not being identified separately.The premium application submitted by each producer must specify the employer-employee relationship and identify the other producer.(*) OJ No L 391, 31. 12. 1992, p. 36.`;4. In Article 2 (1), the second subparagraph is replaced by the following:'The rules on penalties referred to in Article 10 of Regulation (EEC) No 3887/92 shall apply to the group as such. However, the penalty provided for in that Article in the event of a false declaration intentionally made shall apply to those members who, while remaining producers in the following year, no longer form part of the group.`;5. In Article 2, paragraphs 3 and 4 are deleted;6. Article 4 is deleted.Article 2 Regulation (EEC) No 3567/92 is amended as follows:1. In Article 2 (3), the second subparagraph is deleted;2. Articles 5a, 7a and 8 are deleted;3. In the first subparagraph of Article 9, the words 'full` and 'and reduced premium rights (50 %)` are deleted.Article 3 Member States shall inform producers by 31 July 1994 at the latest of their recalculated individual limits following the incorporation of the limits of 500 and 1 000 animals provided for in Article 5a (6) of Regulation (EEC) No 3013/89.Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Articles 1 and 2 shall apply from the beginning of the 1995 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 April 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 30, 3. 2. 1994, p. 9.(3) OJ No L 219, 7. 8. 1991, p. 15.(4) OJ No L 77, 19. 3. 1994, p. 10.(5) OJ No L 362, 11. 12. 1992, p. 41.(6) OJ No L 321, 23. 12. 1993, p. 13.